Dewey, J.
The legislature having, upon the petition of the inhabitants of the town of Springfield, enacted the St. of 1809, c. 86, authorizing the raising of a fund for the support of public schools in that town, the town took immediate measures to carry into effect the object of the statute, and by a vote passed on the 8th of May 1810, authorized the trustees of the school fund to sell such land, belonging to the town, “ as the selectmen shall, by writing under the hand of the major part of them, certify that it will be for the interest of said town to sell.” There can be no doubt but that it was competent for the town to authorize the conveyance of the lands, in the manner indicated by this vote ,• and the only question is as to the extent of the authority conferred on the selectmen by the terms of the vote; whether it be an authority limited in point of time, extending only to the period of the tenure of office of the selectmen for the then current year, or was applicable to future boards of selectmen.
In looking at the act incorporating the trustees of the school funds, (St. 1809, c. 86,) we perceive at once that the purpose was, to create a permanent body of responsible men to manage a school fund, and that such fund was to consist, in part, of the proceeds of town lands appropriated to that object by the town. The trustees of the school funds were constituted a permanent board, with the power of filling their own vacancies, and not dependent upon annual elections. In searching for the true intent of the town, in the vote under consideration, and whether it was intended as a continuing power to *561sell, the fact we have alluded to of the permanency of the office of the trustees who were constituted agents to sell, under the approval of the selectmen, is entitled to some weight. The general agents intrusted with the sale of the lands, being members of a permanent body, we may the more readily assume that provision would be made for a supervising body that might act for a more extended period than that for which municipal officers are elected. Looking at the vote itself, we find no limitation, in terms, to the then present year, or the then existing board of selectmen. The authority to act in this matter was clearly delegated to the selectmen, as such, and solely in reference to their official capacity. Those holding the office in future year? would be alike chosen by the inhabitants of the town, and would equally represent the interests of the town, and. would be presumed to be equally discreet and judicious. The board which was selected for this purpose strongly confirms the view, that there was no limitation to any particular year. The terms of the vote may well embrace future boards; and the general object and purposes of the vote being better effectuated by such construction, we are of opinion that the power to sell under the sanction of the selectmen, conferred by the vote of the town, was not limited to the period of the continuance in office of the then present selectmen, but was intended to be a continuing power, and to apply to the successive boards of selectmen that might be in office ; and that the vote of the town of May 1810, being in full force and unrevoked, the trustees of the school funds were authorized, in the year 1844, to sell such part of the lands belonging to the town as the selectmen for that year should certify would be for the interest of the town to sell.

New trial ordered.